                                           Case 1:18-cv-04192-RMI Document 25 Filed 07/07/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     CLINT GERBER,                                        Case No. 18-cv-04192-RMI
                                   9                     Plaintiff,
                                                                                              ORDER TO SHOW CAUSE
                                  10              v.

                                  11     UCHENNA UKAZIM, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff shall, by July 27, 2020, show cause as to why this case should not be dismissed

                                  15   for failure to prosecute, failure to abide by the orders of the court, and failure to timely serve the

                                  16   Complaint on Defendants pursuant to Federal Rules of Civil Procedure 4(m).

                                  17          Further, a hearing is set for July 28, 2020 at 10:00 a.m. on the matter. Plaintiff shall appear

                                  18   by phone by dialing 888-684-8852 / Access Code 1868782.

                                  19          IT IS SO ORDERED.

                                  20   Dated: July 7, 2020

                                  21

                                  22
                                                                                                      ROBERT M. ILLMAN
                                  23                                                                  United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
